Citation Nr: 1549007	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, November 2009, and September 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.  The Board remanded the claim in December 2013 for additional development.


FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran's low back disability was caused or aggravated by his service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through an October 2008 letter.  The claim was then adjudicated in September 2009.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded multiple VA examinations, in January 2010, November 2011, and June 2015, in order to adjudicate his service connection claim.  Those examinations, in whole, adequately addressed the etiology of his low back disability and are sufficient to decide the Veteran's claim.  There has been substantial compliance with the previous Board remand, as all reported treatment records, to include the requested VA treatment records, and a new and adequate VA examination, were obtained.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., psychoses) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  In so finding, the Board places great probative weight on the January 2010, November 2011, and June 2015 VA nexus opinions rather than on the June 2010 nexus opinion from the Veteran's VA physician.

The Veteran contends that his current low back disability, degenerative joint and disc disease of the lumbar spine and spinal stenosis, was caused or aggravated by his service, specifically, by his duties working on cargo planes lifting and dragging life raft containers and carrying bags containing life preservers up and down stairs.  He contends that ever since service, his back has hurt intermittently and progressively.  

The Veteran's service treatment records reflect that in January 1980, the Veteran suffered a muscle strain to his low back lifting something heavy at work.  There was muscle tightness throughout the lumbar and thoracic musculature.  He was placed on a seven day temporary profile.  On follow-up, he was asymptomatic.  In April 1981, he had a low back and abdominal wall strain and a five day temporary profile was issued.  There was no history of an injury.  In January 1982, the Veteran had low back pain, and was again placed on a temporary profile.  On November 1982 separation examination, the Veteran checked "no" to whether he had recurrent low back pain, and no low back disability was diagnosed.  

Post-service treatment records begin in 2009, at which time the Veteran reported that he had been experiencing back pain for several years.  The VA treatment records dated since 2009 reflect ongoing management of the Veteran's low back disability, as well as the Veteran's report of back pain for many decades.
In November 2011, a VA examination reviewed the claims file, including the service treatment records, and concluded that it was less likely than not that the Veteran's current low back disability was caused or aggravated by his service.  The examiner explained that the documented back pain in service was self-limiting muscular pain that was treated acutely with resolution.  Such a finding was also supported by the separation physical, when the Veteran checked "no" to recurrent back pain.  There was no evidence of lumbar degenerative disc disease during service, nor was there evidence of a chronic back condition in service that would result in lumbar degenerative disc disease over 20 years later.  The Veteran's post-service career as a brick layer/stone mason was the most likely cause of his lumbar degenerative disc disease.  

The November 2011 VA opinion comports with the June 2015 VA opinion.  In 2015, a VA examiner reviewed the claims file, physically examined the Veteran, and concluded that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service.  The examiner noted that although there was an instance in January 1980 when the Veteran hurt his back lifting a heavy object, there were no further details or confirmatory progress notes showing a resultant back injury.  Subsequent records showed no history of a back injury.  The Veteran denied a specific injury to the low back on VA examination.  There was no indication of recurrent back pain on separation examination.  The medical literature stated that repetitive motion injuries, such as the routine heavy lifting that the Veteran described in service, was not considered to be associated with degenerative joint or disc disease of the back, or spinal stenosis.  Therefore, because there was no indication of an injury in service that would cause his current back disabilities, and in light of the medical literature that was unsupportive of the Veteran's contentions of etiology, the Veteran's current low back disability was not caused or aggravated by his service.

These two VA opinions are also in line with the January 2010 VA opinion.  While the examiner at that time did not provide a definitive opinion on the matter, the examiner did note that the military medical records showed just two episodes of musculoskeletal low back pain and there was no documentation of treatment for low back pain until 2009.  Based upon this evidence, the examiner could not resolve the issue of whether the Veteran's low back pain was a continuation of the pain shown in 1980.  

In June 2010, the Veteran's VA physician stated that it was more likely than not that at least some of the Veteran's chronic back pain was related to injuries sustained during military service.  Such was based upon the Veteran's medical history as provided by the Veteran and examination of the Veteran.  

The Board finds that the June 2010 statement is outweighed by the three VA opinions of record, and thus holds little probative weight.  For one, the June 2010 VA physician did not review the service treatment records, and therefore the findings in those records were not discussed or considered.  Such is significant because, as pointed out by the June 2015 VA examiner, there was no indication of an actual injury to the low back during service, rather, there was treatment for episodes of back strain not caused by injury.  Such directly conflicts with the June 2010 positive opinion, as that opinion was based  upon the "injuries sustained during his military service," when a specific injury was not reported or shown.  As explained by the VA examiners, the Veteran suffered acute episodes of musculoskeletal back strain, but no actual injury to the low back was reported or found while in service.  Moreover, the opinion is vague, in that it does not provide any rationale as to how the low back strain that incurred in service, in the early 1980s, caused or aggravated his current back disability diagnosed in at least 2006 or 2009.  Thus, it does not account for the lack of a chronic low back disability diagnosed in service or a showing of a continuity of symptoms since service.  On the other hand, the three VA opinions, and specifically the 2015 VA opinion, provided adequate medical rationale and discussed these elements of the claim.  Specifically, the VA opinions were in agreement that there was no indication of a chronic low back disability in service or a showing of continuity of symptoms since service.  The 2015 VA opinion explained that the medical literature did not support a relationship between the Veteran's described service duties and pathology in service and his current back disability.  Finally, as was pointed out by the 2015 VA examiner, the June 2010 opinion was based upon the Veteran's lay statements, rather than a review of the claims file or service treatment records.   Again, such is significant because the Veteran's lay statements of injuries occurred in service are inconsistent with the service treatment records.

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative and competent medical evidence does not demonstrate the presence of a chronic back disability in service, as explained above.
The Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.

With regard to continuity of symptoms since service, while the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran contends that he has had symptoms of low back pain since service, he denied recurrent back pain on separation from service and has not identified any treatment for or diagnosis of a low back disability for over twenty five years following service separation.  Moreover, at his 2015 VA examination, it was noted that he minimized his career as a brick layer, and instead reported only that he had done light carpentry work.  These inconsistencies call into question the Veteran's credibility, as on earlier VA examinations and in the treatment records, it was documented that the Veteran worked as a brick layer for many years.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a low back disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion that his current low back disability is etiologically related to service is not competent medical evidence.  Moreover, for the reasons stated herein, his lay statements are considered to be less probative than the 2010, 2011, and 2015 VA examination opinions finding against his claim. 

In sum, the service records do not evidence a chronic low back disability or arthritis in service, the post-service medical evidence of record does not demonstrate a continuity of symptoms since service, and the competent, probative, and persuasive medical opinions weigh against the Veteran's claim.  The Board therefore concludes that the preponderance of the evidence is against the claim for service connection for a low back disability and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


